Electronically Filed
                                                       Supreme Court
                                                       SCPW-16-0000219
                                                       15-AUG-2016
                                                       07:59 AM



                          SCPW-16-0000219


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



               HERMAN-LEE KAOPUA, SR., Petitioner,


                                vs.


                   MARK R. ZENGER, Respondent.



                        ORIGINAL PROCEEDING

                      (S.P.P. NO. 12-1-0007)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of the petition for writ of mandamus

filed by petitioner Herman-Lee Kaopua, Sr., the answer filed by

respondent Mark R. Zenger, the respective supporting documents,

and the record, it appears that, based on the current state of

the record at this time, petitioner fails to demonstrate that he

has a clear and indisputable right to the relief he requests

against the respondent related to S.P.P. No. 12-1-0007.

Petitioner is currently seeking relief in the circuit court and

may confer with his court-appointed counsel for assistance.      See

Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately


the alleged wrong or obtain the requested action).     Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied.


          IS HEREBY FURTHER ORDERED that the appellate clerks’


office shall forward a copy of the petition and this order to


petitioner’s court-appointed counsel, Melinda Mendes, Esq.


          DATED:   Honolulu, Hawai'i, August 15, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2